Case 1:18-cv-00313-CFC-CJB Document 144 Filed 06/19/20 Page 1 of 5 PageID #: 2676




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE
   KOKI HOLDINGS CO., LTD.,              )
                                         )
                     Plaintiff,          )     C.A. No. 18-313 (CFC)
                                         )
                     v.                  )
                                         )
   KYOCERA SENCO INDUSTRIAL              )
   TOOLS, INC.,                          )
                                         )
                     Defendant.          )

           DEFENDANT’S CONCISE STATEMENT OF FACTS IN
          SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT OF INVALIDITY OF U.S. PATENT NO. 7,156,012



                                         Kelly E. Farnan (#4395)
                                         Richards, Layton & Finger, P.A.
   OF COUNSEL:                           One Rodney Square
                                         920 North King Street
   Robert S. Rigg                        Wilmington, DE 19801
   David Bernard                         302-651-7700
   John K. Burke                         farnan@rlf.com
   Vedder Price P.C.
   222 North LaSalle Street              Attorneys for Defendant Kyocera Senco
   Chicago, IL 60601                     Industrial Tools, Inc.
   (312) 609-7500

   Dated: June 19, 2020
Case 1:18-cv-00313-CFC-CJB Document 144 Filed 06/19/20 Page 2 of 5 PageID #: 2677




                                  TABLE OF EXHIBITS

      Exhibit1               Description of Document                   Abbreviation
      3          U.S. Patent No. 7,156,012, bearing bates numbers ’012 Patent
                 KHD000001-34
      5          Excerpts from Initial Expert Report of Keven Miller Miller Initial
                 Regarding Invalidity, dated February 28, 2020
      7          Excerpts from Reply Expert Report of Keven Miller Miller Reply
                 Regarding Invalidity, dated April 24, 2020
      10         Excerpts from Rebuttal Expert Report of Glenn Vallee Rebuttal
                 Vallee, Ph.D., dated March 27, 2020
      12         Transcript Excerpts from Deposition of Glenn Vallee Tr.
                 Vallee, Ph.D., taken June 3, 2020




  1
   As used herein, exhibits attached to the Rigg Declaration will be referred to by
  corresponding “Ex. __.”
                                          i
Case 1:18-cv-00313-CFC-CJB Document 144 Filed 06/19/20 Page 3 of 5 PageID #: 2678




        Pursuant to Paragraphs 12(c)-(e) of the Scheduling Order (D.I. 14), Defendant

  Kyocera Senco Industrial Tools, Inc. (“Defendant”) submits the following Concise

  Statement of Undisputed Facts in Support of Defendant’s Motion for Summary

  Judgment of Invalidity of Claims 2-4 of U.S. Patent No. 7,156,012:

                        CONCISE STATEMENT OF FACTS

  1.    Asserted claims 2-4 of the ’012 Patent each require “a trigger valve exterior

  frame to which the main valve control channel is fluidly connected.” Ex. 3, ’012

  Patent, 30:40-41.

  2.    Asserted claims 2-4 of the ’012 Patent each require a “trigger valve exterior

  frame” that defines, at least in part, the following channels and chambers: “a main

  valve intake channel being defined between the valve piston and the trigger valve

  exterior frame”; “an air discharge channel being defined between the valve piston

  and the trigger valve exterior frame”; and “a trigger valve chamber being defined by

  the trigger valve exterior frame.” Ex. 3, ’012 Patent, 30:40-31:5; Ex. 5, Miller

  Opening, ¶480.

  3.    Asserted claim 4 of the ’012 Patent requires a “trigger valve exterior frame”

  that defines, at least in part, two additional channels: “a trigger valve intake channel

  being defined between the first section and the valve piston” and “a trigger valve

  control channel being defined between the second section and the trigger valve

  exterior frame.” Ex. 3, ’012 Patent, 31:8-17; Ex. 5, Miller Opening, ¶480.
Case 1:18-cv-00313-CFC-CJB Document 144 Filed 06/19/20 Page 4 of 5 PageID #: 2679




  4.    The specification of the ’012 Patent describes the trigger valve exterior frame

  as constituting an outer wall of the trigger valve 6. Ex. 3, ’012 Patent, 7:26-27.

  5.    The specification of the ’012 Patent describes a fluid connection between a

  main valve control channel 40 and a space between the outer valve bush 10 and inner

  valve bush 11, two components of the trigger valve exterior frame, such that fluid

  can pass between the main valve control channel and the trigger valve. Ex. 3, ’012

  Patent, 7:25-27, 7:38-43; Ex. 7, Miller Reply, ¶222; Ex. 10, Vallee Rebuttal, ¶306;

  Ex. 12, Vallee Tr., 164:7-16.



                                                /s/ Kelly E. Farnan
                                                Kelly E. Farnan (#4395)
   OF COUNSEL:                                  Richards, Layton & Finger, P.A.
                                                One Rodney Square
   Robert S. Rigg                               920 North King Street
   David Bernard                                Wilmington, DE 19801
   John K. Burke                                302-651-7700
   Vedder Price P.C.                            farnan@rlf.com
   222 North LaSalle Street
   Chicago, Illinois 60601                      Attorneys for Defendant Kyocera Senco
   312-609-7500                                 Industrial Tools, Inc.

   Dated: June 19, 2020




                                            2
Case 1:18-cv-00313-CFC-CJB Document 144 Filed 06/19/20 Page 5 of 5 PageID #: 2680




  CERTIFICATE OF COMPLIANCE WITH TYPE-VOLUME LIMITATION
        The foregoing DEFENDANT’S CONCISE STATEMENT OF FACTS IN

  SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OF

  INVALIDITY OF U.S. PATENT NO. 7,156,012 complies with the type-volume

  limitations of Paragraph 12(b) of the Scheduling Order (D.I. 14). The text of this

  statement, including footnotes, was prepared in Times New Roman 14-point.

  According to the word processing system used to prepare it, this statement contains

  329 words, excluding the case caption, tables, and signature block.



                                                     /s/ Kelly E. Farnan
                                                     Kelly E. Farnan (#4395)
  Dated: June 19, 2020                               farnan@rlf.com
